******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE OF CONNECTICUT v. BENJAMIN CRUZ
                (AC 36420)
                  Beach, Keller and Prescott, Js.
    Argued December 8, 2014—officially released March 10, 2015

(Appeal from Superior Court, judicial district of New
Britain, Handy, J. [criminal judgment]; D’Addabbo, J.
                [motion to correct].)
  Benjamin Cruz, self-represented, the appellant
(defendant).
   Jacob L. McChesney, special deputy assistant state’s
attorney, with whom, on the brief, was Brian Preleski,
state’s attorney, for the appellee (state).
                         Opinion

   PRESCOTT, J. Although a sentencing court is
divested of subject matter jurisdiction over a criminal
case once the defendant has begun serving his or her
sentence, the court retains jurisdiction to correct an
illegal sentence or a sentence imposed in an illegal
manner. To invoke this limited jurisdiction, however,
a defendant must challenge either the legality of the
sentence or the manner in which the sentencing pro-
ceeding was conducted. In this appeal, the self-repre-
sented defendant, Benjamin Cruz, claims that the trial
court improperly dismissed his motions to correct an
illegal sentence because it concluded that they were
predicated on alleged improprieties that did not impli-
cate the legality of his sentence or the manner in which
the sentencing proceeding was conducted. Because we
agree that the defendant’s motions did not raise any
claims falling within the purview of a motion to correct
an illegal sentence and, consequently, did not invoke
the court’s limited postsentencing jurisdiction, we
affirm the judgment of the trial court.
  The following facts and procedural history are rele-
vant to this appeal. The defendant pleaded guilty to
manslaughter in the first degree in violation of General
Statutes § 53a-55 (a) (3) and evasion of responsibility in
the operation of a motor vehicle in violation of General
Statutes § 14-224 (a) in connection with an incident in
which he fatally struck a school crossing guard with
his vehicle.1 Pursuant to a plea agreement, the trial
court, Handy, J., imposed a total effective sentence of
nineteen years incarceration.
  The defendant subsequently filed two motions to cor-
rect an illegal sentence pursuant to Practice Book § 43-
22. In the first motion, he claimed that his sentence
was illegal because the state had withheld exculpatory
evidence from him in violation of Brady v. Maryland,
373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).2
In the second motion, the defendant claimed that his
sentence was imposed in an illegal manner because the
sentencing court impermissibly participated in pretrial
plea negotiations with defense counsel and the state.
   The trial court, D’Addabbo, J., conducted hearings
on the defendant’s motions over two days in September
and October, 2013. At the October, 2013 hearing, the
defendant, after electing to proceed without the assis-
tance of counsel, presented argument and evidence in
support of his motions. The trial court thereafter dis-
missed the defendant’s motions, concluding that they
failed to raise any claims that would invoke the jurisdic-
tion of the court for the limited purpose of correcting
an illegal sentence. Specifically, the court concluded
that, with regard to the ground raised in the defendant’s
first motion, any Brady violation was the result of
actions taken by the prosecutor, not the sentencing
court. With regard to the ground raised in the defen-
dant’s second motion, the court concluded that the
defendant’s claim that the sentencing court had imper-
missibly participated in plea negotiations was not a
valid basis under our common law to conclude that the
defendant’s sentence was illegal or had been illegally
imposed. Additionally, the court opined that, even if it
had jurisdiction over the defendant’s claims, they would
nonetheless fail on their merits. The defendant subse-
quently appealed the court’s dismissal of his motions to
this court. Additional facts will be set forth as necessary.
   The defendant claims on appeal that the trial court
improperly determined that it did not have jurisdiction
to adjudicate the defendant’s motions to correct an
illegal sentence.3 Specifically, the defendant asserts that
the court’s determination that it lacked jurisdiction was
improper because (1) the state’s alleged Brady violation
deprived him of his right to speak in mitigation at his
sentencing, and (2) the sentencing court impermissibly
participated in pretrial plea negotiations. For reasons
we now set forth, we conclude that the trial court prop-
erly determined that it lacked jurisdiction to adjudicate
the defendant’s motions to correct an illegal sentence.
   We begin by setting forth the relevant legal principles
and standard of review governing our analysis of the
defendant’s claims. ‘‘The Superior Court is a constitu-
tional court of general jurisdiction. . . . In the absence
of statutory or constitutional provisions, the limits of
its jurisdiction are delineated by the common law.’’
(Internal quotation marks omitted.) State v. Lawrence,
281 Conn. 147, 153, 913 A.2d 428 (2007). Under the
common law, a trial court’s jurisdiction over a criminal
case terminates once the defendant has begun serving
his or her sentence. State v. Ramos, 306 Conn. 125, 134,
49 A.3d 197 (2012); State v. Reid, 277 Conn. 764, 775, 894
A.2d 963 (2006). An exception to this general principle
exists, however, that permits a trial court to retain juris-
diction to correct an illegal sentence. State v. Parker,
295 Conn. 825, 836, 992 A.2d 1103 (2010); State v. Dan-
iels, 207 Conn. 374, 387, 542 A.2d 306, after remand for
articulation, 209 Conn. 225, 550 A.2d 885 (1988), cert.
denied, 489 U.S. 1069, 109 S. Ct. 1349, 103 L. Ed. 2d 817
(1989). This exception is recognized in Practice Book
§ 43-22, which provides that ‘‘[t]he judicial authority
may at any time correct an illegal sentence or other
illegal disposition, or it may correct a sentence imposed
in an illegal manner or any other disposition made in
an illegal manner.’’
   ‘‘[A]n illegal sentence is essentially one which either
exceeds the relevant statutory maximum limits, violates
a defendant’s right against double jeopardy, is ambigu-
ous, or is internally contradictory. By contrast . . .
[s]entences imposed in an illegal manner have been
defined as being within the relevant statutory limits but
. . . imposed in a way which violates [a] defendant’s
right . . . to be addressed personally at sentencing and
to speak in mitigation of punishment . . . or his right
to be sentenced by a judge relying on accurate informa-
tion or considerations solely in the record, or his right
that the government keep its plea agreement promises
. . . .’’ (Internal quotation marks omitted.) State v.
Smith, 150 Conn. App. 623, 635, 92 A.3d 975, cert.
denied, 314 Conn. 904, 99 A.3d 1169 (2014). These defini-
tions are not exhaustive, however, and ‘‘the parameters
of an invalid sentence will evolve’’; Parker v. State,
supra, 295 Conn. 840; as additional rights and proce-
dures affecting sentencing are subsequently recognized
under state and federal law.
   Thus, to invoke the jurisdiction of a trial court to
correct an illegal sentence, a defendant must allege
that his or her sentence is illegal, or has been illegally
imposed, for one of the reasons recognized under our
common law. See State v. Lawrence, supra, 281 Conn.
155 (‘‘for the trial court to have jurisdiction to consider
the defendant’s claim of an illegal sentence, the claim
must fall into one of the categories of claims that, under
the common law, the court has jurisdiction to review’’).
Determining whether a defendant has satisfied this
jurisdictional threshold presents a question of law over
which our review is plenary. See State v. Bozelko, 154
Conn. App. 750, 763 n.16, A.3d (2015) (‘‘[c]onstruc-
tion of the effect of pleadings is a question of law and,
as such, our review [of the defendant’s allegations] is
plenary’’ [internal quotation marks omitted]); State v.
Meikle, 146 Conn. App. 660, 662, 79 A.3d 129 (2013)
(‘‘because [a] determination regarding a trial court’s
subject matter jurisdiction is a question of law, our
review is plenary’’ [internal quotation marks omitted]).
With these principles in mind, we turn to the defen-
dant’s claims.
                             I
   The defendant first claims that his allegation that
the state withheld material, exculpatory evidence in
violation of Brady v. Maryland, supra, 373 U.S. 83,4
was sufficient to invoke the trial court’s jurisdiction to
adjudicate his motion to correct an illegal sentence
because the state’s actions denied him a meaningful
opportunity to speak in mitigation of his sentence. In
support of this claim, the defendant identifies two
pieces of evidence that he argues the state improperly
failed to disclose and that would mitigate his sentence:
eyewitness statements that identify him as the passen-
ger, rather than the driver, of the vehicle that struck
the victim, and an accident reconstruction report that
concluded that the speed of his vehicle was 44.92 miles
per hour at the time of the accident.
   The state responds that the defendant’s Brady claim
falls outside the purview of a motion to correct an
illegal sentence because it challenges his underlying
conviction, rather than his sentence or the sentencing
proceeding. For reasons we now discuss, we agree with
the state.
   ‘‘It is well settled that [t]he purpose of [Practice Book]
§ 43-22 is not to attack the validity of a conviction by
setting it aside but, rather to correct an illegal sentence
or disposition . . . .’’ (Internal quotation marks omit-
ted.) State v. Saunders, 132 Conn. App. 268, 271, 50
A.3d 321 (2011), cert. denied, 303 Conn. 924, 34 A.3d
394 (2012). Thus, ‘‘[i]n order for the court to have juris-
diction over a motion to correct an illegal sentence
after the sentence has been executed, the sentencing
proceeding, and not the [proceedings] leading to the
conviction, must be the subject of the attack.’’ State v.
Lawrence, supra, 281 Conn. 158.
   In his first motion, the defendant claimed that the
evidence allegedly withheld by the state undermines the
state’s case and calls into question whether he actually
engaged in the conduct underlying his conviction. Spe-
cifically, he contended that the allegedly suppressed
evidence was ‘‘highly favorable to [him] and his position
of defense to the charge of manslaughter [in the] first
degree,’’ and that ‘‘the accident reconstruction reports
. . . do not support the charge of manslaughter [in the]
first degree.’’ Additionally, he claimed that the allegedly
suppressed evidence ‘‘would have discredited [the
state’s] allegation that the defendant was the operator
and sole occupant of the motor vehicle at the time that
it struck and caused the death of [the victim] . . . .’’
   These claims effectively attempt to cast doubt on the
defendant’s guilt, and, therefore, amount to an attack
on the defendant’s conviction, rather than his sentence
or the sentencing proceeding. Significantly, the defen-
dant makes no claim in his written motion to correct
that any of the allegedly suppressed evidence mitigates
the severity of his sentence. Instead, in his motion, he
focuses solely on how the state’s alleged Brady viola-
tion deprived him of evidence that would have weak-
ened the state’s case and bolstered his defense. The
strength of the state’s case was no longer in issue at
sentencing, however, as the defendant’s guilty plea con-
clusively resolved that he committed the offenses
charged by the state. See Williams v. Commissioner
of Correction, 120 Conn. App. 412, 419, 991 A.2d 705
(‘‘a guilty plea is an admission of all the elements of
a formal criminal charge’’ [internal quotation marks
omitted]), cert. denied, 297 Conn. 915, 996 A.2d 279
(2010). The sentencing hearing was not the appropriate
forum to relitigate that determination. See Gonzalez v.
Commissioner of Correction, 308 Conn. 463, 478 n.5, 68
A.3d 624 (‘‘sentencing does not concern the defendant’s
guilt or innocence’’ [internal quotation marks omitted]),
cert. denied sub nom. Dzurenda v. Gonzalez,          U.S.
    , 134 S. Ct. 639, 187 L. Ed. 2d 445 (2013).
  We acknowledge that at the hearing before the trial
court, the defendant attempted to expand the scope of
his motion to include the claim he raises on appeal that
the state’s Brady violation deprived him of the right to
speak in mitigation at his sentencing. Even so, we find
no indication in the record that the defendant ever
formally requested permission from the trial court to
amend his motion, nor does the court’s decision indi-
cate that it considered the additional ground raised by
the defendant at the hearing. Accordingly, in consider-
ing the defendant’s appeal, we limit our review to only
those claims raised in the defendant’s motion to correct.
Because the defendant’s Brady claim, as set forth in
his motion to correct, challenges only his underlying
conviction, it cannot provide the trial court with a basis
on which to exercise its limited jurisdiction.5
  Even assuming, however, that the defendant raised a
colorable claim at trial that the state withheld evidence
material to the issue of sentence mitigation, this court’s
decision in State v. Delgado, 116 Conn. App. 434, 438–40,
975 A.2d 736 (2009), forecloses the defendant from pur-
suing that claim by way of a motion to correct an illegal
sentence. In Delgado, the defendant filed a motion to
correct an illegal sentence with the trial court claiming,
inter alia, that ‘‘the prosecution failed to disclose infor-
mation favorable to the defendant and relevant to sen-
tencing.’’ Id., 439. The trial court denied the defendant’s
motion on its merits. Id., 436.
    On appeal in Delgado, we reversed the trial court’s
judgment and concluded that the court should have
dismissed the defendant’s claim for lack of subject mat-
ter jurisdiction. Id., 440. In doing so, we determined
that the defendant’s claim that the prosecutor withheld
exculpatory evidence material to sentencing failed to
‘‘attack the substance of what occurred during the sen-
tencing portion of the hearing.’’ Id., 439. Consistent with
that determination, we held that the defendant’s claim
‘‘[fell] outside of the limited circumstances in which a
court retains jurisdiction over a defendant once that
defendant has begun serving his sentence.’’ Id., 439–440.
Because the claim the defendant now raises on appeal
is indistinguishable from the claim this court addressed
in Delgado, we conclude, as we did in that case, that
the trial court lacked jurisdiction to consider it.
                             II
   The defendant next claims that his sentence was
imposed in an illegal manner because the sentencing
court impermissibly participated in pretrial plea negoti-
ations. Specifically, the defendant claims that Practice
Book §§ 39-7 and 39-16 limit the role of a trial court
during plea negotiations to indicating whether it will
accept or reject a proposed disposition. The defendant
further argues, relying on State v. Revelo, 256 Conn.
494, 775 A.2d 260, cert. denied, 534 U.S. 1052, 122 S.
Ct. 639, 151 L. Ed. 2d 558 (2001), that the practice of
having judges participate in plea negotiations has been
frequently criticized in this state. We are not persuaded
that the defendant’s claim falls within the trial court’s
limited jurisdiction.
   As an initial matter, we observe that the defendant’s
claim does not fall within any of the categories of cases
that we have previously recognized as invoking the
court’s jurisdiction to determine whether the sentence
was imposed in an illegal manner. ‘‘[S]entences imposed
in an illegal manner have been defined as being within
the relevant statutory limits but . . . imposed in a way
which violates [a] defendant’s right . . . to be
addressed personally at sentencing and to speak in miti-
gation of punishment . . . or his right to be sentenced
by a judge relying on accurate information or considera-
tions solely in the record, or his right that the govern-
ment keep its plea agreement promises . . . .’’
(Internal quotation marks omitted.) State v. Smith,
supra, 150 Conn. App. 635. The defendant must there-
fore rely on a due process or procedural right not pre-
viously recognized in our case law so as to implicate
the court’s jurisdiction over cases involving claims that
the sentence was imposed in an illegal manner. See
Parker v. State, supra, 295 Conn. 840.
   The defendant contends that Practice Book §§ 39-7
and 39-16 prohibit a sentencing court from participating
in plea negotiations by limiting its participation in the
plea negotiation process to indicating whether it will
accept or reject a proposed disposition. A plain reading
of the text of these provisions reveals, however, that
they contain no such limitation. Practice Book § 39-7
provides: ‘‘If a plea agreement has been reached by the
parties, which contemplates the entry of a plea of guilty
or nolo contendere, the judicial authority shall require
the disclosure of the agreement in open court or, on a
showing of good cause, in camera at the time the plea
is offered. Thereupon the judicial authority may accept
or reject the agreement, or may defer his or her decision
on acceptance or rejection until there has been an
opportunity to consider the presentence report, or may
defer it for other reasons.’’ (Emphasis added.) Practice
Book § 39-16 further provides: ‘‘If the parties reach an
agreement which contemplates the entry of a plea of
guilty or nolo contendere, they may advise the judicial
authority in advance of the plea. The judicial authority
may indicate whether it will concur in or reject the
proposed disposition.’’ (Emphasis added.) These provi-
sions clearly contemplate the trial court’s responsibili-
ties after a plea arrangement is reached, and are silent
as to the court’s role during the plea negotiation pro-
cess. Moreover, they contain no proscriptive language
indicating that the court’s role in pretrial plea negotia-
tions is limited to accepting or rejecting proposed dispo-
sitions. Accordingly, we find unpersuasive the
defendant’s attempt to base his claim that his sentence
was imposed in an illegal manner on an alleged violation
of Practice Book §§ 39-7 and 39-16.
   The defendant nevertheless argues that judicial par-
ticipation in pretrial plea negotiations is disfavored
under our case law. In support of this claim, he relies
on, inter alia, State v. Revelo, supra, 256 Conn. 494.
   Our reading of Revelo reveals that it lends no support
to the defendant’s argument. In fact, Revelo directly
contradicts the defendant’s claim by reaffirming the
propriety of judicial participation in pretrial plea negoti-
ations under circumstances identical to those in the
present case. Our Supreme Court explained: ‘‘[T]his
court expressly has approved judicial involvement in
plea discussions when it is clear to all concerned parties
that, in the event a plea agreement is not reached, the
judge involved in the plea negotiations will play no role
in the ensuing trial, including the imposition of sentence
upon conviction. We first voiced our approval of this
procedure in State v. Niblack, 220 Conn. 270, 596 A.2d
407 (1991), in which we stated: ‘The plea negotiations
involved an assistant state’s attorney, defense counsel
and eventually a judge who assisted the adversaries in
reaching an agreement, which resulted in the court’s
recommendation of an aggregate sentence of fifty years
on all charges. The judge was responsible for conduct-
ing plea negotiations and, if an agreement was reached,
for holding a plea and sentencing hearing. If negotia-
tions were not successful, however, a judge who was
not involved in the plea negotiations would have pre-
sided at trial and pronounced sentence if the defendant
were found guilty. We approve of the procedure fol-
lowed in reaching the plea agreement.’ Id., 280. This
court subsequently has reaffirmed the propriety of this
procedure, noting that ‘[a]s long as the defendant is
free to reject the plea offer [made after negotiations
conducted by one judge] and go to trial before a [sec-
ond] judge who was not involved in or aware of those
negotiations, [the defendant] is not subject to any undue
pressure to agree to the plea agreement, and the impar-
tiality of the judge who will sentence him in the event
of conviction after trial is not compromised.’ Safford
v. Warden, [223 Conn. 180, 194 n.16, 612 A.2d 1161
(1992)].’’ (Emphasis added; footnote omitted.) State v.
Revelo, supra, 256 Conn. 506–508.
  Revelo draws a clear distinction between a trial
court’s participation in successful plea negotiations
between the state and defendant, and a trial court’s
participation in unsuccessful plea negotiations. Only in
the latter circumstance is the court that participated in
plea discussions precluded from sentencing the defen-
dant. A trial court is not precluded from sentencing
a defendant when his or her conviction results from
successful plea negotiations. Id., 506–507.
   In his second motion to correct an illegal sentence,
the defendant explicitly alleges that ‘‘the judicial author-
ity . . . participated in plea negotiation discussions
with the defendant’s attorney which resulted in the
defendant pleading guilty to the judge’s plea offer of
[nineteen] years to the charge of manslaughter [in the]
first degree.’’ Because that type of arrangement is
unequivocally sanctioned by Revelo, it cannot provide
the trial court with a basis to ‘‘correct’’ the defendant’s
sentence. Thus, because the defendant has failed to
articulate a colorable ground on which the court could
invoke its limited jurisdiction to determine whether the
sentence was imposed in an illegal manner, we agree
that the court properly dismissed the defendant’s
motions to correct an illegal sentence.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     We note that the record does not contain any indication that the defen-
dant pleaded guilty pursuant to the Alford doctrine. See North Carolina v.
Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970). ‘‘When a
defendant enters a plea pursuant to the Alford doctrine, he does not admit
guilt but acknowledges that the state’s evidence against him is so strong
that he is prepared to accept the entry of a guilty plea nevertheless.’’ (Internal
quotation marks omitted.) State v. T.D., 286 Conn. 353, 364 n.8, 944 A.2d
288 (2008). Accordingly, although the record does not contain a transcript
of the plea and canvass proceeding, we assume that the defendant admitted
the truth of the underlying facts that gave rise to the prosecution during
that canvass.
   2
     The defendant also claimed in this motion that his sentence was illegal
because the information filed by the state did not allege conduct constituting
the offense of manslaughter in the first degree. The defendant does not
appeal from the trial court’s dismissal of that claim.
   3
     The state argues that the defendant’s claims are not subject to review
because he has failed to challenge all of the grounds on which the trial
court based its ruling. Specifically, the state contends that because the court
concluded both that it lacked jurisdiction and that the defendant’s claims
failed on their merits, and the defendant only challenges one of these determi-
nations with respect to each motion (the trial court’s jurisdictional determi-
nation in the first motion and the court’s merits determination in the second
motion), this court is unable to provide him with any relief.
   We conclude, however, that the defendant’s appellate brief, although not
structured in the most artful or precise manner, adequately addresses both
the jurisdictional conclusions and the merit determinations made by the
trial court in dismissing his motions to correct an illegal sentence. Moreover,
we observe that insofar as the trial court opined on the merits of the
defendant’s claims after determining that it lacked jurisdiction to adjudicate
his motions, it was not necessary for it to do so, and that portion of its
decision cannot provide a basis on which to affirm its judgment. See State
v. Abraham, 152 Conn. App. 709, 724, 99 A.3d 1258 (2014) (‘‘Because jurisdic-
tion implicates a court’s ability to act, the court should have considered the
merits of the defendant’s claim only if its preliminary determination—as to
whether the claim fell within one of the four common-law categories that
permit a trial court to modify a criminal judgment after the sentence has
been executed—was resolved in favor of an exercise of its jurisdiction. . . .
Once the court found that it lacked subject matter jurisdiction, any ruling
on the merits of the defendant’s motion was improper.’’ [Citation omitted.]).
   4
     ‘‘In Brady, the United States Supreme Court held that the suppression
by the prosecution of evidence favorable to an accused upon request violates
due process where the evidence is material either to guilt or to punishment,
irrespective of the good faith or bad faith of the prosecution.’’ (Internal
quotation marks omitted.) State v. Skakel, 276 Conn. 633, 699–700, 888 A.2d
985, cert. denied, 549 U.S. 1030, 127 S. Ct. 578, 166 L. Ed. 2d 428 (2006).
   5
     We note that the trial court based its determination that it lacked jurisdic-
tion on the fact that the defendant’s motion to correct addressed the actions
of the prosecutor and not the sentencing court’s actions. Specifically, the
court relied on our decision in State v. Pierce, 129 Conn. App. 516, 524–26,
21 A.3d 877, cert. denied, 302 Conn. 915, 27 A.3d 368 (2011), in which we
held that the defendant’s motion to correct an illegal sentence failed to
invoke the jurisdiction of the trial court because it focused primarily on the
conduct of the probation department in preparing his presentence investiga-
tion report and not the sentencing court’s actions. Although Pierce is factu-
ally distinguishable from the present case, we nonetheless conclude that
the court’s analysis in Pierce is instructive with respect to whether the
conduct of a party other than the sentencing court may render a sentence
illegal. We note that in the present case, the defendant makes no claim
that the sentencing court prevented him from speaking in mitigation of his
sentence, nor does he claim that the sentencing court was aware of and
declined to act on the state’s alleged Brady violation.